         Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 1 of 27




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


Solas OLED Ltd., an Irish corporation,

                       Plaintiff,
                                                         CASE NO. 6:19-cv-236-ADA
vs.

                                                         Amended Complaint for
LG Display Co., Ltd., a Korean corporation;              Patent Infringement
LG Electronics, Inc., a Korean corporation; and
Sony Corporation, a Japanese corporation;
                                                         JURY DEMANDED

                       Defendants.



                         Amended Complaint for Patent Infringement

        Plaintiff Solas OLED Ltd. (“Solas”) files this amended complaint against Defendants LG

Display Co., Ltd. (“LG Display”); LG Electronics, Inc. (“LG Electronics”); and Sony

Corporation (“Sony”) (collectively “Defendants”), alleging infringement of U.S. Patent Nos.

7,432,891; 7,573,068; and 7,907,137 (“Patents-in-Suit”).

                         Plaintiff Solas OLED and the Patents-in-Suit.

       1.      Plaintiff Solas is a technology licensing company organized under the laws of

Ireland, with its headquarters at 4-5 Burton Hall Road, Sandyford, Dublin 18.

       2.      Solas is the owner of U.S. Patent No. 7,432,891, entitled “Active matrix drive

circuit,” which issued October 7, 2008 (the “’891 patent”). A copy of the ’891 patent is attached to

this complaint as Exhibit 1. Solas is the owner of U.S. Patent No. 7,573,068, entitled “Transistor

array substrate and display panel,” which issued August 11, 2009 (the “’068 patent”). A copy of

the ’068 patent is attached to this complaint as Exhibit 2. Solas is the owner of U.S. Patent No.

                                                  1
         Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 2 of 27




7,907,137, entitled “Display drive apparatus, display apparatus and rive control method thereof,”

which issued March 15, 2011 (the “’137 patent”). A copy of the ’137 patent is attached to this

complaint as Exhibit 3.

                            Defendants and the Accused Products.

        3.      Defendant LG Display Co., Ltd. (“LG Display”) is a Korean corporation.

Defendant LG Electronics, Inc. (“LG Electronics”) is a Korean corporation. Defendant Sony

Corporation (“Sony”) is a Japanese Corporation.

        4.      The Accused Products are organic light-emitting diode (OLED) television

displays and display panels, and televisions, monitors, mobile phones, and other products

incorporating such OLED displays.

        5.      LG Display designs, produces, and sells the accused OLED television displays

and OLED display panels. Defendant LG Electronics designs, produces, and sells the accused

televisions, monitors, mobile phones, and other products incorporating LG OLED displays.

Defendant Sony designs, produces, and sells the accused televisions, monitors, mobile phones,

and other products incorporating LG OLED displays (including the Bravia line of OLED

televisions).




                                                 2
          Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 3 of 27




                                 Jurisdiction, venue and joinder.

        6.      Solas asserts claims for patent infringement against Defendants under the patent

laws of the United States, including 35 U.S.C. §§ 271 and 281, et seq. The Court has original

jurisdiction over Solas’ patent infringement claims under 28 U.S.C. §§ 1331 and 1338(a).

        7.      The Court has personal jurisdiction over Defendants. Each Defendant has

established minimum contacts with the United States as a whole such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice. Defendants

have purposefully directed activities at the United States—in particular, directing the accused

OLED televisions, monitors, mobile phones, and other products for sale to distributers and end-

customers within the United States (including within this District) and engaging in sales and

marketing efforts to generate and support such sales. The claims for infringement arise out of, or

relate to, those activities.

        8.      Defendants are jointly and severally liable for infringing the Patents-in-Suit.

Defendants’ liability arises out of the same transaction, occurrence, or series of transactions or

occurrences. LG Display designs, produces, and sells accused OLED television displays and

display panels that are incorporated into accused OLED televisions, monitors, smart phones, and

other products designed, produced, and sold by Defendants LG Electronics and Sony. As a

result, this action involves questions of law and fact that are common to all Defendants (e.g.,

infringement by the accused OLED displays and accused OLED televisions incorporating those

displays).

        9.      Venue is proper in this District. Venue is proper as to a foreign defendant in any

district. 28 U.S.C. § 1391(c)(3); In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018). All

Defendants are foreign corporations.



                                                  3
         Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 4 of 27




                             The accused features and functionality.

       10.     The accused features relate to the driving circuitry for pixels of the accused

OLED displays—in particular, the compensation functionality and associated circuitry for

measuring and compensating for changes in driving transistor characteristics (e.g., changes in

transistor electron mobility).

       11.     The following image and circuit diagram illustrate the pixel layout and pixel-

driving circuitry for an example accused OLED display.




       12.     The driving current for light-emitting diode (OLED1) flows through Vdd and

driving transistor M1. The accused functionality and circuitry relate to measuring the OLED

driving current via the Vref line and supplying a voltage to the Data line to compensate for

differences in driving transistor characteristics (e.g., manufacturing-related differences in the

electron mobility of driving transistor M1). One important benefit of this infringing functionality

is providing consistent display luminance.




                                                  4
         Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 5 of 27




                    Count 1 - Claim for patent infringement of the ’891 patent.

       13.     The foregoing paragraphs are incorporated by reference as if fully set forth herein.

       14.     On October 7, 2008, the United States Patent and Trademark Office issued U.S.

Patent No. 7,432,891, entitled “Active matrix drive circuit.” Ex. 1.

       15.     Solas is the owner of the ’891 patent with full rights to pursue recovery of

royalties and other remedies for infringement, including full rights to recover past and future

damages.

       16.     Each claim of the ’891 patent is valid, enforceable, and patent-eligible.

       17.     Within the United States, each Defendant has offered for sale, sold, and used,

accused products that infringe the ’891 patent (i.e., that meet each element of at least one claim,

both literally and equivalently) and continues to do so, for example, OLED television displays

and display panels, and televisions, monitors, mobile phones, and other products incorporating

such OLED displays, such as the Sony Bravia 55A1 OLED Television (KD-55A1) and the LG

OLED55B7A OLED Television (OLED55B7A-U), that infringe the claims of the ’891 patent.

Each Defendant has additionally imported such infringing products into the United States and

continues to do so.

       18.     By way of example only, the Sony Bravia 55A1 OLED Television infringes an

exemplary claim of the ’891 patent, as in the following description, which Solas provides

without the benefit of information about the accused device obtained through discovery. For

example, claim 1 claims a driving circuit as follows:

               a.       A driving circuit for an image point of an image screen which has an

       organic light-emitting diode. For example, the Sony Bravia 55A1 OLED Television has




                                                 5
 Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 6 of 27




a driving circuit for an image point of an image screen having an organic light-emitting

diode, as shown below.




       b.      comprising a capacitor; a feedback coupling; a first thin film transistor as

a current-driving transistor for the diode. For example, the driving circuits of the Sony

Bravia 55A1 OLED Television have a capacitor, a feedback coupling, and a first thin

film transistor as a current-driving transistor for the diode, as shown below.



       c.      a second transistor which is connected by a current-conducting electrode

with a gate of said first transistor and by a second current-conducting electrode with a

data conductor and by its gate electrode with a scanning signal conductor. For example,

the driving circuits of the Sony Bravia 55A1 OLED Television also have a second

transistor that is connected with a gate of the first transistor by a current-conducting

electrode, and the second transistor is connected with a data conductor by a second

current-conducting electrode, and the second transistor is connected with a scanning

signal conductor by its gate electrode, as shown below.




       d.      a third thin film transistor which during driving its gate through a driving

conductor taps a diode driving current at an output of said first current-driving transistor



                                          6
 Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 7 of 27




and supplies a current measuring- and voltage regulating circuit. For example, the

driving circuits of the Sony Bravia 55A1 OLED Television also have a third thin film

transistor that, during driving its gate through a driving conductor, taps a diode driving

current at an output of the first current-driving transistor and supplies a current measuring

and voltage regulating circuit, as shown below.




       e.      said current measuring- and voltage regulating circuit providing to the

data conductor a voltage signal which is dependent on a current measuring result and a

voltage comparison. For example, the current measuring and voltage regulating circuit

described above of the Sony Bravia 55A1 OLED Television provides to the data

conductor a voltage signal that is dependent on a current measuring result and a voltage

comparison, as shown below.



       f.      so that the diode during driving of said gate of said third transistor due to

its non-linear switching characteristic acts as a switch for a current deviation in said

current measuring- and voltage regulating circuit. For example, in the Sony Bravia

55A1 OLED Television, the diode, during driving of the third transistor’s gate, due to its

non-linear switching characteristic, acts as a switch for a current deviation in the current

measuring and voltage regulating circuit, as shown below.



                                          7
           Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 8 of 27




       19.       The ’891 patent claims priority to German patent DE10254511A (“Active matrix

drive circuit”) (issued as DE10254511B4) (“DE ’511”) under 35 U.S.C. Section 119(a)

(allowing a claim of US priority, under certain conditions, for “an application for a patent for the

same invention in a foreign country”). The DE ’511 family is well known in the international

display industry and has been cited in at least 50 patents or applications.

       20.       Defendant LG Display has known of the ’891 patent, or has been willfully blind

to the ’891 patent, since at least 2005. LG Display or its predecessors have cited to DE ’511

(including the application and the patent), or foreign counterparts in the following LG Display

patents:

             •   KR100768047B1 (filed 11/30/2005 by LG.Philips LCD Co., Ltd., predecessor to

                 LG Display) (“OLED display apparatus and drive method thereof”) (citing

                 DE10254511B4);

             •   KR101200884B1 (filed 6/14/2006 by LG Display Co., Ltd.) (“Light emitting

                 diode and light emitting display device and method for driving the same”) (citing

                 KR100580956B1, Korean counterpart to DE10254511). In fact, the only patent

                 cited on the face of the identified LG Display patent is the Korean counterpart to

                 DE ‘511;

             •   KR101390316B1 (filed 10/30/2007 by LG Display Co., Ltd.) (“AMOLED and

                 driving method thereof”) (citing KR20040045352A, Korean counterpart to

                 DE10254511);




                                                  8
         Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 9 of 27




             •   KR101597037B1 (filed 6/26/2014 by LG Display Co., Ltd.) (“Organic light

                 emitting display for compensating electrical characteristics deviation of driving

                 element”) (citing DE10254511B4).

       21.       LG Display has known how the Accused Products operate and has known, or has

been willfully blind to the fact, that using, offering to sell, and selling the Accused Products

within the United States, or importing the Accused Products into the United States, would

constitute infringement.

       22.       Defendant LG Electronics has known of the ’891 patent, or has been willfully

blind to the ’891 patent, since at least 2005. LG Electronics has learned of the ’891 patent

through its investment in, and work with, related company LG Display. LG Electronics’ and LG

Display’s engineers and product development employees work together with LG legal staff and

outside counsel in the process of preparing and prosecuting patent applications. Through this

process, these employees became aware of and/or were willfully blind to the ’891 patent and to

its relevance to the products that they design for LG Electronics and LG Display.

       23.       LG Electronics has further known how the Accused Products operate and has

known, or has been willfully blind to the fact, that using, offering to sell, and selling the Accused

Products within the United States, or importing the Accused Products into the United States,

would constitute infringement.

       24.       Defendant Sony Corporation has known of the ’891 patent, or has been willfully

blind to the ’891 patent, since at least 2009. Sony cited to DE ’511 on the face of the following

patent: JP5278119B2 (filed 4/2/2009 by Sony Corporation) (“Method of driving a display

device”) (citing DE10254511A). Sony’s engineers and product development employees work

together with Sony legal staff and outside counsel in the process of preparing and prosecuting



                                                  9
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 10 of 27




patent applications. Through this process, these employees became aware of and/or were

willfully blind to the ’891 patent and to its relevance to the products that they design for Sony.

       25.     Sony has further known how the Accused Products operate and has known, or has

been willfully blind to the fact, that using, offering to sell, and selling the Accused Products

within the United States, or importing the Accused Products into the United States, would

constitute infringement.

       26.     Defendants have induced, and continue to induce, infringement of the ’891 patent

by actively encouraging others (including distributers and end customers) to use, offer to sell, or

sell the Accused Products within the United States or to import the Accused Products into the

United States. On information and belief, these acts include: providing information and

instructions on the use of the Accused Products; providing information, education and

instructions supporting sales by United States distributers; providing the Accused Products to

United States distributers; indemnifying patent infringement within the United States; and

sending representatives to the United States to demonstrate, market and sell the Accused

Products.

       27.     Defendants have contributed to infringement of the claims of the ’891 patent and

continue to do so by supplying, or causing to be supplied, material parts of the invention within

the United States—in particular, the circuitry designed specifically for performing the

compensation functionality described in ¶¶ 10-12 and 18, including circuitry for measuring the

driving current, conducting a voltage comparison, and providing a compensating voltage signal.

These components have no substantial non-infringing uses (i.e., substantial uses other than the

accused compensation functionality) and are known by Defendants to be especially adapted for

use in infringing the ’891 patent by implementing the claimed compensation functionality. For



                                                 10
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 11 of 27




example, upon information and belief, the image screen (e.g., the OLED display panel) of the

Sony Bravia 55A1 OLED Television was supplied by Defendant LG Display and/or Defendant

LG Electronics.

       28.       Defendants’ infringement of the ’891 patent has been, and continues to be, willful

and egregious.

       29.       Solas has been damaged by Defendants’ infringement and is entitled to reasonable

royalty damages and enhanced damages due to Defendants’ willful infringement.

                   Count 2 - Claim for patent infringement of the ’068 patent.

       30.       The foregoing paragraphs are incorporated by reference as if fully set forth herein.

       31.       On August 11, 2009, the United States Patent and Trademark Office issued U.S.

Patent No. 7,573,068, entitled “Transistor array substrate and display panel.” Ex. 2.

       32.       Solas is the owner of the ’068 patent with full rights to pursue recovery of

royalties and other remedies for infringement, including full rights to recover past and future

damages.

       33.       Each claim of the ’068 patent is valid, enforceable, and patent-eligible.

       34.       Within the United States, each Defendant has offered for sale, sold, and used,

accused products that infringe the ’068 patent (i.e., that meet each element of at least one claim,

both literally and equivalently) and continues to do so, for example, OLED television displays

and display panels, and televisions, monitors, mobile phones, and other products incorporating

such OLED displays, such as the Sony Bravia 55A1 OLED Television (KD-55A1), the LG

OLED55B7A OLED Television (OLED55B7A-U), the Sony Trimaster EL PVM-A250 OLED

Monitor, and the Sony Electronic Viewfinder FDA-EV1MK, that infringe the claims of the ’068




                                                  11
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 12 of 27




patent. Each Defendant has additionally imported such infringing products into the United States

and continues to do so.

       35.    By way of example only, the Sony Bravia 55A1 OLED Television infringes an

exemplary claim of the ’068 patent, as in the following description, which Solas provides

without the benefit of information about the accused device obtained through discovery. For

example, claim 13 claims a display panel as follows:

              a.      A display panel comprising: a substrate. For example, the Sony Bravia

       55A1 OLED Television has a display panel comprising a substrate, as shown below.




              b.      a plurality of driving transistors which are arrayed in a matrix on the

       substrate, each of the driving transistors having a gate, a source, a drain, and a gate

       insulating film inserted between the gate, and the source and drain. For example, the

       display panel of the Sony Bravia 55A1 OLED Television comprises a plurality of driving

       transistor arrayed in a matrix on the substrate, each having a gate, a source, a drain, and a

       gate insulating film between the gate, and the source and drain, as shown below.




              c.      a plurality of signal lines which are patterned together with the gates of

       said plurality of driving transistors and arrayed to run in a predetermined direction on



                                                12
Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 13 of 27




the substrate. For example, the display panel of the Sony Bravia 55A1 OLED Television

comprises a plurality of signal lines that are patterned together with the gates of the

driving transistors and arrayed to run in a predetermined direction on the substrate, as

shown below.




       d.      a plurality of supply lines which are patterned together with the sources

and drains of said plurality of driving transistors and arrayed to cross said plurality of

signal lines via the gate insulating film, one of the source and the drain of each of driving

transistors being electrically connected to one of the supply lines. For example, the

display panel of the Sony Bravia 55A1 OLED Television comprises a plurality of supply

lines that are patterned together with the sources and drains of the driving transistors and

arrayed to cross the signal lines via the gate insulating film, where one of the source and

the drain of the driving transistors are electrically connected to one of the supply lines, as

shown below.




       e.      a plurality of feed interconnections which are connected to said plurality

of supply lines along said plurality of supply lines. For example, the display panel of the




                                          13
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 14 of 27




       Sony Bravia 55A1 OLED Television comprises a plurality of feed interconnections

       which are connected to the supply lines along the supply lines, as shown below.



               f.      a plurality of pixel electrodes each of which is electrically connected to

       the other of the source and the drain of a corresponding one of said plurality of driving

       transistors. For example, the display panel of the Sony Bravia 55A1 OLED Television

       comprises a plurality of pixel electrodes that are electrically connected to the other of the

       source and the drain of corresponding driving transistors, as shown below.




               g.      a plurality of light-emitting layers which are formed on said plurality of

       pixel electrodes, respectively. For example, the display panel of the Sony Bravia 55A1

       OLED Television comprises a plurality of light-emitting layers that are formed on the

       pixel electrodes respectively, as shown below.



               h.      a counter electrode which covers said plurality of light-emitting layers.

       For example, the display panel of the Sony Bravia 55A1 OLED Television comprises a a

       counter electrode that covers the light-emitting layers, as shown below.



       36.     Defendant Sony Corporation has known of the ’068 patent, or has been willfully

blind to the ’068 patent, since at least 2014. Sony cited to ’068 patent on the face of the

following patent: US10,103,212B2 (filed 7/16/2014 by Sony Corporation) (“Display device,

method of manufacturing the same, and electronic apparatus”) (citing US2006/0098521A1,



                                                 14
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 15 of 27




publication of application for ’068 patent). Sony’s engineers and product development

employees work together with Sony legal staff and outside counsel in the process of preparing

and prosecuting patent applications. Through this process, these employees became aware of

and/or were willfully blind to the ’068 patent and to its relevance to the products that they design

for Sony.

       37.     Sony has further known how the Accused Products operate and has known, or has

been willfully blind to the fact, that using, offering to sell, and selling the Accused Products

within the United States, or importing the Accused Products into the United States, would

constitute infringement.

       38.     Defendant LG Display has known of the ’068 patent, or has been willfully blind

to the ’068 patent, since at least 2014. LG Display has learned of the ’068 patent through its

work with and development of OLED display panels for Sony.

       39.     Defendant LG Display has known how the Accused Products operate and has

known, or has been willfully blind to the fact, that using, offering to sell, and selling the Accused

Products within the United States, or importing the Accused Products into the United States,

would constitute infringement.

       40.     Defendant LG Electronics has known of the ’068 patent, or has been willfully

blind to the ’068 patent, since at least 2014. LG Electronics has learned of the ’068 patent

through its investment in, and work with, related company LG Display. LG Electronics’ and LG

Display’s engineers and product development employees work together with LG legal staff and

outside counsel in the process of preparing and prosecuting patent applications. Through this

process, these employees became aware of and/or were willfully blind to the ’068 patent and to

its relevance to the products that they design for LG Electronics and LG Display.



                                                 15
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 16 of 27




       41.     LG Electronics has further known how the Accused Products operate and has

known, or has been willfully blind to the fact, that using, offering to sell, and selling the Accused

Products within the United States, or importing the Accused Products into the United States,

would constitute infringement.

       42.     Defendants have induced, and continue to induce, infringement of the ’068 patent

by actively encouraging others (including distributers and end customers) to use, offer to sell, or

sell the Accused Products within the United States or to import the Accused Products into the

United States. On information and belief, these acts include: providing information and

instructions on the use of the Accused Products; providing information, education and

instructions supporting sales by United States distributers; providing the Accused Products to

United States distributers; indemnifying patent infringement within the United States; and

sending representatives to the United States to demonstrate, market and sell the Accused

Products.

       43.     Defendants have contributed to infringement of the claims of the ’068 patent and

continue to do so by supplying, or causing to be supplied, material parts of the invention within

the United States—in particular, the display panel having the components and structure

described in ¶ 35. These components have no substantial non-infringing uses (i.e., substantial

uses other than the accused compensation functionality) and are known by Defendants to be

especially adapted for use in infringing the ’068 patent by implementing the claimed structure.

For example, upon information and belief, the image screen (e.g., the OLED display panel) of

the Sony Bravia 55A1 OLED Television was supplied by Defendant LG Display and/or

Defendant LG Electronics.




                                                 16
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 17 of 27




       44.       Defendants’ infringement of the ’068 patent has been, and continues to be, willful

and egregious.

       45.       Solas has been damaged by Defendants’ infringement and is entitled to reasonable

royalty damages and enhanced damages due to Defendants’ willful infringement.

                   Count 3 - Claim for patent infringement of the ’137 patent.

       46.       The foregoing paragraphs are incorporated by reference as if fully set forth herein.

       47.       On March 15, 2011, the United States Patent and Trademark Office issued U.S.

Patent No. 7,907,137, entitled “Display drive apparatus, display apparatus and drive control

method thereof.” Ex. 3.

       48.       Solas is the owner of the ’137 patent with full rights to pursue recovery of

royalties and other remedies for infringement, including full rights to recover past and future

damages.

       49.       Each claim of the ’137 patent is valid, enforceable, and patent-eligible.

       50.       Within the United States, each Defendant has offered for sale, sold, and used,

accused products that infringe the ’137 patent (i.e., that meet each element of at least one claim,

both literally and equivalently) and continues to do so, for example, OLED television displays

and display panels, and televisions, monitors, mobile phones, and other products incorporating

such OLED displays, such as the Sony Bravia 55A1 OLED Television (KD-55A1) and the LG

OLED55B7A OLED Television (OLED55B7A-U), that infringe the claims of the ’137 patent.

Each Defendant has additionally imported such infringing products into the United States and

continues to do so.

       51.       By way of example only, the Sony Bravia 55A1 OLED Television infringes an

exemplary claim of the ’137 patent, as in the following description, which Solas provides



                                                  17
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 18 of 27




without the benefit of information about the accused device obtained through discovery. For

example, claim 10 claims a display drive apparatus as follows:

                a.    A display drive apparatus which operates, in accordance with display

       data, a current control type optical element of each display pixel of a display, wherein

       each display pixel is provided with the optical element and a drive element which

       supplies a driving current to the optical element, the display drive apparatus comprising.

       For example, the Sony Bravia 55A1 OLED Television has a display drive apparatus that

       operates, in accordance with display data, a current control type optical element of each

       display pixel of a display, wherein each display pixel is provided with the optical element

       and a drive element that supplies a driving current to the optical element, as shown

       below.




                b.    a gradation signal generation circuit which generates a gradation current

       having a current value for allowing the optical element to perform a light emitting

       operation at a luminance corresponding to a luminance gradation of the display data, as

       a gradation signal corresponding to the luminance gradation of the display data, and

       supplies the gradation current to the display pixel through a data line connected to the

       display pixel. For example, the display drive apparatus of the Sony Bravia 55A1 OLED

       Television comprises a gradation signal generation circuit that generates a gradation

       current having a current value for allowing the optical element to perform a light emitting

       operation at a luminance corresponding to a luminance gradation of the display data, and



                                               18
Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 19 of 27




supplies the gradation current to the display pixel through a data line connected to the

display pixel, as shown below.




       c.      a threshold voltage detection circuit which detects a threshold voltage

peculiar to the drive element of the display pixel through the data line. For example, the

display drive apparatus of the Sony Bravia 55A1 OLED Television comprises a threshold

voltage detection circuit that detects a threshold voltage peculiar to the drive element of

the display pixel through the data line, as shown below.




       d.      a compensation voltage application circuit which generates a

compensation voltage for compensating for the threshold voltage of the drive element

based on the threshold voltage and applies the compensation voltage to the drive element

through the data line before the gradation signal generation circuit supplies the

gradation current to the display pixel. For example, the display drive apparatus of the

Sony Bravia 55A1 OLED Television comprises a compensation voltage application

circuit that generates a compensation voltage for compensating for the threshold voltage

of the drive element based on the threshold voltage and applies the compensation voltage

to the drive element through the data line before the gradation signal generation circuit

supplies the gradation current to the display pixel, as shown below.



                                         19
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 20 of 27




       52.      Defendant LG Display has known of the ’137 patent, or has been willfully blind

to the ’137 patent, since at least 2016. LG Display cited to ’137 patent on the face of the

following patent: US10,062,327B2 (filed 5/27/2016 by LG Display) (“Data drive and organic

light emitting display panel, display device, and driving method for sensing and compensating a

mobility of the driving transistor”) (citing US2006/0221015A1, publication of application for

’137 patent).

       53.      LG Display has known how the Accused Products operate and has known, or has

been willfully blind to the fact, that using, offering to sell, and selling the Accused Products

within the United States, or importing the Accused Products into the United States, would

constitute infringement.

       54.      Defendant LG Electronics has known of the ’137 patent, or has been willfully

blind to the ’137 patent, since at least 2016. LG Electronics has learned of the ’137 patent

through its investment in, and work with, related company LG Display. LG Electronics’ and LG

Display’s engineers and product development employees work together with LG legal staff and

outside counsel in the process of preparing and prosecuting patent applications. Through this




                                                 20
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 21 of 27




process, these employees became aware of and/or were willfully blind to the ’137 patent and to

its relevance to the products that they design for LG Electronics and LG Display.

       55.     LG Electronics has further known how the Accused Products operate and has

known, or has been willfully blind to the fact, that using, offering to sell, and selling the Accused

Products within the United States, or importing the Accused Products into the United States,

would constitute infringement.

       56.     Defendant Sony Corporation has known of the ’137 patent, or has been willfully

blind to the ’137 patent, since at least 2009. Sony cited to the ’137 patent on the face of the

following patent: US8345027B2 (filed 3/4/2009 by Sony Corporation) (“Image display device

and driving method of image display device”) (citing US2006/0221015A1, publication of

application for ’137 patent). Sony’s engineers and product development employees work

together with Sony legal staff and outside counsel in the process of preparing and prosecuting

patent applications. Through this process, these employees became aware of and/or were

willfully blind to the ’137 patent and to its relevance to the products that they design for Sony.

       57.     Sony has further known how the Accused Products operate and has known, or has

been willfully blind to the fact, that using, offering to sell, and selling the Accused Products

within the United States, or importing the Accused Products into the United States, would

constitute infringement.

       58.     Defendants have induced, and continue to induce, infringement of the ’137 patent

by actively encouraging others (including distributers and end customers) to use, offer to sell, or

sell the Accused Products within the United States or to import the Accused Products into the

United States. On information and belief, these acts include: providing information and

instructions on the use of the Accused Products; providing information, education and



                                                 21
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 22 of 27




instructions supporting sales by United States distributers; providing the Accused Products to

United States distributers; indemnifying patent infringement within the United States; and

sending representatives to the United States to demonstrate, market and sell the Accused

Products.

       59.       Defendants have contributed to infringement of the claims of the ’137 patent and

continue to do so by supplying, or causing to be supplied, material parts of the invention within

the United States—in particular, the circuitry designed specifically for performing the

compensation functionality described in ¶¶ 10-12 and 51, including circuitry for generating the

gradation current, detecting the threshold voltage of the drive element, and providing a

compensating voltage signal. These components have no substantial non-infringing uses (i.e.,

substantial uses other than the accused compensation functionality) and are known by

Defendants to be especially adapted for use in infringing the ’137 patent by implementing the

claimed compensation functionality. For example, upon information and belief, the image

screen (e.g., the OLED display panel) of the Sony Bravia 55A1 OLED Television was supplied

by Defendant LG Display and/or Defendant LG Electronics.

       60.       Defendants’ infringement of the ’137 patent has been, and continues to be, willful

and egregious.

       61.       Solas has been damaged by Defendants’ infringement and is entitled to reasonable

royalty damages and enhanced damages due to Defendants’ willful infringement.

                                              Damages.

       62.       The foregoing paragraphs are incorporated by reference as if fully set forth herein.

       63.       As a result of Defendants’ acts of infringement, Solas has suffered actual and

consequential damages; however, Solas does not yet know the full extent of the infringement.



                                                  22
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 23 of 27




The extent of Defendants’ infringement and damages suffered by Solas cannot be ascertained

except through discovery and special accounting. To the fullest extent permitted by law, Solas

seeks recovery of damages at least for reasonable royalties, unjust enrichment, and benefits

received by Defendants’ as a result of infringing the Patents-in-Suit. Solas further seeks any

other damages to which it is entitled under law or in equity.

                                   Irreparable Harm to Solas.

       64.     The foregoing paragraphs are incorporated by reference as if fully set forth herein.

       65.     Solas has been irreparably harmed by Defendants’ acts of infringement. Solas

will continue to be irreparably harmed unless and until Defendants’ acts of infringement are

enjoined by this Court. Solas has no adequate remedy at law to redress Defendants’ continuing

acts of infringement. The hardships that would be imposed upon Defendants are less than those

faced by Solas should an injunction not issue. Furthermore, the public interest would be served

by issuance of an injunction.

                                         Attorney’s Fees.

       66.     The foregoing paragraphs are incorporated by reference as if fully set forth herein.

       67.     Defendants’ infringement of the Patents-in-Suit is exceptional, and Solas is

entitled to recover reasonable and necessary attorneys’ fees under applicable law.

                                   No marking requirement.

       68.     The foregoing paragraphs are incorporated by reference as if fully set forth herein.

       69.     Solas is not under an obligation to mark any products with the patent numbers of

any of the Patents-in-Suit in accordance with 35 U.S.C. § 287. By way of example, Solas and the

licensees of the Patents-in-Suit, do not and have not used, made, offered for sale, or sold any




                                                23
         Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 24 of 27




patented article in the United States and do not and have not imported any patented article into

the United States.

                                            Jury demand.

         70.    Solas demands trial by jury of all issues.

                                          Relief requested.

         Solas prays for the following relief:

         A.     A judgment in favor of Solas that Defendants have infringed the Patents-in-Suit

and that the patent is valid, enforceable, and patent-eligible;

         B.     A judgment and order requiring Defendants to pay Solas damages in an amount

adequate to compensate Solas for Defendants’ infringement, but in no event less than a

reasonable royalty under 35 U.S.C. § 284, including supplemental damages for any continuing

post-verdict infringement up until entry of judgment, as well as costs, expenses, and pre- and

post-judgment interest for their infringement of the Patents-in-Suit, as provided under 35 U.S.C.

§ 284;

         C.     A judgment that Defendants have willfully infringed the Patents-in-Suit and that

Solas is entitled to enhanced damages as a result of such willful infringement;

         D.     A permanent injunction prohibiting Defendants from further acts of

infringement of the Patents-in-Suit;

         E.     A judgment and order requiring Defendants provide an accounting and to pay

supplemental damages to Solas, including without limitation, pre-judgment and

post-judgment interest;

         F.     A finding that this case is exceptional under 35 U.S.C. § 285, at minimum due to

Defendants’ willful infringement, and an award of Solas’ reasonable attorney’s fees and costs;



                                                  24
        Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 25 of 27




       G.     A judgment and order requiring Defendants to pay Solas’s costs of this action

(including all disbursements); and

       H.     Any and all other relief to which Solas may be entitled.




Dated: August 22, 2019                      Respectfully submitted,

                                            /s/ Reza Mirzaie

                                            Sean A. Luner
                                            CA State Bar No. 165443
                                            Gregory S. Dovel
                                            CA State Bar No. 135387
                                            Jonas B. Jacobson
                                            CA State Bar No. 269912
                                            DOVEL & LUNER, LLP
                                            201 Santa Monica Blvd., Suite 600
                                            Santa Monica, CA 90401
                                            Telephone: 310-656-7066
                                            Email: sean@dovel.com
                                            Email: greg@dovel.com
                                            Email: jonas@dovel.com

                                            T. John Ward, Jr.
                                            Texas State Bar No. 00794818
                                            E-mail: jw@wsfirm.com
                                            Claire Abernathy Henry
                                            Texas State Bar No. 24053063
                                            E-mail: claire@wsfirm.com
                                            Andrea L. Fair
                                            Texas State Bar No. 24078488
                                            E-mail: andrea@wsfirm.com
                                            WARD, SMITH & HILL, PLLC
                                            PO Box 1231
                                            Longview, Texas 75606-1231
                                            (903) 757-6400 (telephone)
                                            (903) 757-2323 (facsimile)

                                            Reza Mirzaie
                                            CA State Bar No. 246953
                                            Email: rmirzaie@raklaw.com
                                            RUSS AUGUST & KABAT
                                            12424 Wilshire Blvd. 12th Floor

                                              25
Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 26 of 27




                            Los Angeles, CA 90025
                            Telephone: 310-826-7474

                            ATTORNEYS FOR PLAINTIFF,
                            SOLAS OLED, LTD.




                              26
       Case 6:19-cv-00236-ADA Document 23 Filed 08/23/19 Page 27 of 27




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on August 23, 2019 all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3)(A).



                                                    /s/ Reza Mirzaie_______
                                                    Reza Mirzaie




                                               27
